Case 2:18-cv-14261-RLR Document 15 Entered on FLSD Docket 12/05/2018 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO: 18-CV-14261-RLR

  LATONYA PIERCE,

          Plaintiff,

  vs.

  FLORIDA DEPARTMENT OF
  CORRECTIONS d/b/a/ MARTIN
  CORRECTIONAL INSTITUTION,

        Defendant.
  ________________________________/

        MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF, LATONYA PIERCE

          The undersigned counsel, pursuant to Rule 11.1, Local Rules of the United States District

  Court for the Southern District of Florida, moves this Honorable Court for entry of an Order

  permitting the law firm of GARY, WILLIAMS, PARENTI, WATSON & GARY, P.L.L.C. and its

  attorneys to withdraw from the representation of Plaintiff, LATONYA PIERCE. For the reasons

  set forth below, we pray that the instant Motion to Withdraw be properly granted.

          1. Lorenzo Williams, Esquire and the law firm of GARY, WILLIAMS, PARENTI,

              WATSON & GARY, P.L.L.C. are counsel of record for the Plaintiff, Latonya Pierce

              in the instant action.

          2. Counsel’s last known conversation with Plaintiff, Latonya Pierce was on or about

              September 20, 2018. More importantly, counsel has been unable to respond to

              Defendant’s outstanding discovery, filed on September 5, 2018, or prepare Ms. Pierce

              for her deposition, scheduled for December 4, 2018. These actions adversely affect

              counsel and has made it legally impossible for counsel to continue to litigate this case.
Case 2:18-cv-14261-RLR Document 15 Entered on FLSD Docket 12/05/2018 Page 2 of 4



           Counsel for Plaintiff has made repeated failed attempts to contact Plaintiff via

           telephone calls, texts, email and mailed correspondence to no avail.

        3. Pursuant to the provisions of the Florida Rules of Professional Conduct 4-1.16 (b) (1)

           and (3): A lawyer may withdraw from representing a client if:


                   1. Withdrawal can be accomplished without material adverse effect on the

                      interests of the client;

                   3. The client fails to substantially fulfill an obligation to the lawyer regarding

                      the lawyer’s services and has been given reasonable warning that the lawyer

                      will withdraw unless obligation is fulfilled.


        4. Given the circumstances detailed in paragraph 2, there exists good reasons to permit

           the withdrawal of counsel for Ms. Pierce.

        5. This Motion to Withdraw is not made for purposes of delay; it is made in good faith

           and based upon information by the undersigned counsel that the continued

           representation of the Plaintiff by undersigned counsel will be legally impossible due to

           the client’s inability or unwillingness to respond to counsel.

        6. Service of this motion was made to client via email and certified mail, pursuant to

           Florida Rule of Judicial Administration 2.060 at her last known address:

           Ms. LaTonya Pierce
           5655 Harper Boulevard
           Marrow, Georgia 30260
           Telephone: 772-267-0572
           Email: lailalewis32812@gmail.com

           Service was also made more than ten (10) days prior to this Motion to Withdraw.

        7. Service was also made on Defendants pursuant to Fla. R. Jud. Admin. 2.060 and



                                                 2
Case 2:18-cv-14261-RLR Document 15 Entered on FLSD Docket 12/05/2018 Page 3 of 4



           Defendant has no objection to filing of this instant motion.

               WHEREFORE, the undersigned counsel respectfully requests that this Court

        enter an Order: a) Granting this Motion; (b) Authorizing Lorenzo Williams, Esq. and the

        law firm of Gary, Williams, Parenti, Watson & Gary, P.L.L.C. to withdraw as counsel of

        record for Plaintiff Latonya Pierce; (c) Relieving Lorenzo Williams, Esquire and Gary,

        Williams, Parenti, Watson & Gary, P.L.L.C. of any and all further obligations on behalf of

        Plaintiff, Latonya Pierce in this action; (d) Providing Plaintiff Pierce with at least thirty

        (30) days to retain successor counsel before any additional pretrial deadlines are imposed

        upon her; (e) Directing that all future pleadings, motions, discovery and any all other

        communications concerning this matter be sent to Latonya Pierce, 5655 Harper Boulevard

        Marrow, Georgia 30260 (Telephone Number: 772-267-0572; Email Address:

        lailalewis32812@gmail.com and latonya_pierce@yahoo.com) until such time as successor

        counsel enters an appearance on the record; (f) Awarding such other and further relief as

        this Court deems just and proper.

        Dated: December 5, 2018                       Respectfully submitted,

                                                      /s/Lorenzo Williams
                                                      Lorenzo Williams, Esquire
                                                      Florida Bar No. 249874
                                                      E-mail: lw@williegary.com
                                                      E-mail: amar@williegary.com
                                                      Email: tere@williegary.com
                                                      Gary, Williams, Parenti, Watson & Gary,
                                                      P.L.L.C.
                                                      221 S.E. Osceola Street
                                                      Stuart, Florida 34994
                                                      Telephone:      772-283-8260
                                                      Facsimile:      772-219-3365
                                                      Attorneys for Plaintiff Latonya Pierce




                                                 3
Case 2:18-cv-14261-RLR Document 15 Entered on FLSD Docket 12/05/2018 Page 4 of 4




                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served by

  electronically filing with the Clerk of Court using its CM/ECF system on December 5, 2018 on

  all counsel or parties of record on the Service List below.

                                                                /s/ Lorenzo Williams


                                               SERVICE LIST

         Lorenzo Williams, Esquire                              James O. Williams, Jr., Esquire
         E-mail: lw@williegary.com                              eservice@wlclaw.com
         E-mail: amar@williegary.com                            Williams, Leininger & Crosby, P.A.
         Email: tere@williegary.com                             11300 US Highway One, Suite 300
         Gary, Williams, Parenti, Watson                        North Palm Beach, Florida 33408
            & Gary, P.L.L.C.                                    Telephone: 561-615-5666
         221 S.E. Osceola Street                                Facsimile: 561-615-9606
         Stuart, Florida 34994                                  Attorneys for Defendant
         Telephone: 772-283-8260
         Facsimile: 772-219-3365
         Attorneys for Plaintiff, Latonya Pierce


         Ms. LaTonya Pierce
         5655 Harper Boulevard
         Marrow, Georgia 30260
         Telephone: 772-267-0572
         Email: lailalewis32812@gmail.com
         Plaintiff in above styled case




                                                   4
